                Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 1 of 32 Page ID
                                                #:33245


                     1   JOHN S. PURCELL (SBN 158969)
                     2   john.purcell@arentfox.com
                         JUSTIN A. GOLDBERG (SBN 293424)
                     3   justin.goldberg@arentfox.com
                     4   ARENT FOX LLP
                         555 West Fifth Street, 48th Floor
                     5   Los Angeles, California 90013
                     6   Telephone: 213.629.7400
                         Facsimile: 213.629.7401
                     7
                         Attorneys for Amici Curiae
                     8
                         American Academy of Child and Adolescent
                     9   Psychiatry, et al.
                    10
                                             UNITED STATES DISTRICT COURT
                    11
                                            CENTRAL DISTRICT OF CALIFORNIA
                    12
                    13
                    14                                        Case No. 2:85-cv-4544-DMG

                    15                                        Brief of Amici Curiae the American
                                                              Academy of Child and Adolescent
                    16
                                                              Psychiatry (“Amicus 1”), the
                    17                                        American Academy of Pediatrics
                         JENNY LISETTE FLORES, et al.,        (“Amicus 2”), the American Academy
                    18
                                                              of Pediatrics, California (“Amicus 3”),
                    19                 Plaintiffs,            the American Federation of Teachers
                                                              (“Amicus 4”), the American Medical
                    20   v.                                   Association (“Amicus 5”), the
                    21                                        American Professional Society on the
                         WILLIAM BARR, Attorney General of
                    22                                        Abuse of Children (“Amicus 6”), the
                         the United States, et al.,
                                                              American Psychiatric Association
                    23                 Defendants.            (“Amicus 7”), the American
                    24                                        Psychoanalytic Association (“Amicus
                                                              8”), the California American
                    25                                        Professional Society on the Abuse of
                    26                                        Children (“Amicus 9”), the Center for
                                                              Law and Social Policy (“Amicus 10”),
                    27                                        the Children’s Defense Fund
                    28                                        (“Amicus 11”), the Lutheran
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 2 of 32 Page ID
                                                #:33246


                     1                                     Immigration and Refugee Service
                     2                                     (“Amicus 12”), the National
                                                           Association of Social Workers
                     3                                     (“Amicus 13”), the National
                     4                                     Education Association (“Amicus 14”),
                                                           the Texas Pediatric Society (“Amicus
                     5                                     15”), the Women’s Refugee
                     6                                     Commission (“Amicus 16”), together
                                                           with First Focus on Children
                     7                                     (“Amicus 17”), Save the Children
                     8                                     Action Network, Inc. (“Amicus 18”),
                                                           Save the Children Federation, Inc.
                     9                                     (“Amicus 19”), United States Fund for
                    10                                     UNICEF (“Amicus 20”), and ZERO
                                                           TO THREE (“Amicus 21”), in
                    11                                     support of Plaintiffs’ Motion to
                    12                                     Enforce Settlement Notwithstanding
                                                           Publication of Final Rule
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 3 of 32 Page ID
                                                #:33247


                     1                                           TABLE OF CONTENTS
                     2                                                                                                                       Page
                     3   I.     Introduction ...................................................................................................... 1
                     4
                         II.    The Amici And Their Interests In The Case ..................................................... 2
                     5
                         III.   Summary Of Deviations From FSA ................................................................. 3
                     6
                                A.       The Rule Directly Harms Children By Eliminating Defendant’s
                     7
                                         Duty To Release Immigrant Children To Their Families As
                     8                   Required By The FSA. ........................................................................... 3
                     9          B.       Release Will Be In DHS Discretion And It Is Likely That
                    10                   Children Will Be Indefinitely Detained Or Be Released And
                                         Separated From Their Accompanying Parent Remaining In
                    11                   Detention. ............................................................................................... 4
                    12
                                C.       Under The Rule, The Facilities Will Be Self-Licensed, Overseen
                    13                   By Parties Hired By And Accountable Solely To The
                                         Administration, And Will Result In Materially Worse
                    14
                                         Conditions For Children. ....................................................................... 5
                    15
                                         1.        Immigrant Children Likely Will Be Detained In Prison-
                    16                             like Conditions In Violation Of The Least Restrictive
                    17                             Environment Requirement. .......................................................... 5
                    18                   2.        Immigrant Children Will Be Placed In Self-Licensed
                    19                             Facilities In Violation Of The FSA. ............................................ 6

                    20          D.       The Rule’s New Definitions Of Influx And Emergency Will
                                         Result In Longer Periods Of Detention. ................................................ 6
                    21
                    22                   1.        The Rule’s Definition Of “Influx” Is Based On Outdated
                                                   Data And Would Permit DHS To Operate In A De Facto
                    23                             Permanent State Of Influx. .......................................................... 6
                    24                   2.        The Rule’s Definition Of “Emergency” Replaces
                    25                             Specified Time Frames With Vague Language Open To
                                                   Broad Interpretation. .................................................................... 7
                    26
                    27          E.       The Rule Abrogates Immigrant Children’s Due Process Rights. .......... 7

                    28                   1.        The Rule Deprives Immigrant Children Of Critical Rights
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                                   -i-
                Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 4 of 32 Page ID
                                                #:33248


                     1                            At Bond Hearings. ....................................................................... 7
                     2
                                        2.        The Rule Inhibits The Ability Of Children To
                     3                            Meaningfully Participate In Court Proceedings And Strips
                                                  Children Of Critical Protections. ................................................. 8
                     4
                     5   IV.   The Rule Will Have A Devastating Impact For Immigrant Children. ............. 9

                     6         A.       The Rule Ignores Humane Alternatives To Long-Term
                                        Detention. ............................................................................................... 9
                     7
                     8         B.       The Rule Is In Direct Conflict With The Findings Of DHS’s
                                        Own Advisory Committee On Family Residential Centers. ............... 11
                     9
                               C.       Detention Is Inherently Harmful To Children’s Mental And
                    10
                                        Physical Health .................................................................................... 12
                    11
                               D.       Federal Detention Facilities’ Conditions Seriously Compound
                    12                  The Harm Inherent In Detention. ......................................................... 18
                    13
                               E.       The Rule Will Have A Devastating Impact On The Educational
                    14                  Development Of The Detained Children. ............................................ 21
                    15         F.       Detention Erodes The Parent-Child Relationship And
                    16                  Exacerbates The Immense Distress That Children In Detention
                                        Already Experience. ............................................................................. 23
                    17
                         V.    Conclusion ...................................................................................................... 25
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                                 - ii -
                Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 5 of 32 Page ID
                                                #:33249


                     1                                          TABLE OF AUTHORITIES
                     2
                                                                                                                                         Page(s)
                     3
                         Cases
                     4
                         Beltran v. Cardall,
                     5
                            222 F. Supp. 3d 476 (E.D. Va. 2016) .................................................................... 8
                     6
                         Flores v. Reno,
                     7      Case No. CV 85-4544-RJK(Px) (C.D. Cal. filed Jan. 17, 1997) .......................... 1
                     8
                         Grassroots Leadership v. Texas Dep’t of Family and Protective Servs.
                     9     (District Court of Travis County 2016),
                           https://grassrootsleadership.org/sites/default/files/uploads/gli_v._df
                    10
                           ps_final_judgment.pdf; ........................................................................................ 20
                    11
                         Marshall v. Jerrico, Inc.,
                    12     446 U.S. 238 (1980) .............................................................................................. 8
                    13
                         Statutes
                    14
                         8 U.S.C. § 1232(c)(2)(A) ............................................................................................ 8
                    15
                         American Immigration Council. A Guide to Children Arriving at the
                    16
                           Border: Laws ....................................................................................................... 12
                    17
                         Other Authorities
                    18
                         8 C.F.R. § 236(d)(1) ................................................................................................... 9
                    19
                    20   8 C.F.R. § 236.3(b)(5)................................................................................................. 7
                    21   8 C.F.R. § 236.3(b)(11) .............................................................................................. 5
                    22   8 C.F.R. § 236.3(h) ................................................................................................. 4, 5
                    23
                         8 C.F.R. § 236.3(j) ...................................................................................................... 3
                    24
                         8 C.F.R. § 236.3(j)(4) ................................................................................................. 4
                    25
                    26   8 C.F.R. § 236.3(j)(5) ................................................................................................. 4

                    27   45 C.F.R. § 410.810(a) ............................................................................................... 8
                    28   45 C.F.R. § 410.810(b) ............................................................................................... 8
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                                   - iii -
                Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 6 of 32 Page ID
                                                #:33250


                     1   45 C.F.R. § 410.810(c) ............................................................................................... 8
                     2
                         84 Fed. Reg. 44,392 (Aug. 23, 2019) ................................................................ passim
                     3
                     4
                     5
                     6
                     7
                     8
                     9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                                  - iv -
                Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 7 of 32 Page ID
                                                #:33251


                     1   I.     Introduction
                     2          This matter arises from the Trump Administration’s effort to abandon the
                     3   protections guaranteed to children under the Flores Settlement Agreement “FSA”.
                     4   Flores v. Reno, Case No. CV 85-4544-RJK(Px) (C.D. Cal. filed Jan. 17, 1997).1
                     5   Expressing disagreement with various court decisions implementing the FSA and
                     6   ignoring the recommendations of its own DHS advisory committee (“Advisory
                     7   Committee”) that “detention or the separation of families for purposes of immigration
                     8   enforcement or management are never in the best interest of children,” 84 Fed. Reg.
                     9   at 44,503, the Administration’s Rule seeks to expand the detention of children and to
                    10   do so indefinitely.2 In other words, according to the Administration’s own experts,
                    11   its Rule is directly contrary to the best interests of children.
                    12          The primary purpose of the FSA is to protect immigrant children from harm.
                    13   Indeed, the FSA explicitly states that the Administration is required to treat “all
                    14   [children] in its custody with dignity, respect and special concern for their particular
                    15   vulnerability as [children].” FSA ¶ 11. The FSA further emphasizes that detained
                    16   children should be placed “in the least restrictive setting appropriate to the [child’s]
                    17   age and special needs . . . .” Id.
                    18          The seminal principles of dignity, respect, and least restrictive setting are also
                    19   echoed in the FSA’s mandates regarding the release of immigrant children. More
                    20   specifically, the FSA provides that an immigrant child should be released without
                    21   unreasonable delay. FSA, ¶¶ 14, 18.
                    22          Finally, the FSA requires that in the event that a child is to be placed in a
                    23   “licensed program,” such program shall be non-secure and “licensed by an
                    24   appropriate State agency to provide residential, group, or foster care services for
                    25
                         1
                    26    The new rule is: Apprehension, Processing, Care, and Custody of Alien Minors and
                         Unaccompanied Alien Children, 84 Fed. Reg. 44,392 (Aug. 23, 2019) (“Rule”).
                    27   2
                          The Rule is in direct violation of the FSA’s requirement that the “final regulations
                    28   shall not be inconsistent with the terms of” the FSA. FSA ¶ 9.
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                    -1-
                Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 8 of 32 Page ID
                                                #:33252


                     1   dependent children.” FSA ¶ 6. The licensed program must meet all enumerated
                     2   standards, including that the children must be provided with appropriate medical
                     3   care, suitable living accommodations (including appropriate food, clothing and
                     4   grooming items), and educational services. FSA, Ex. 1.
                     5         With the current proposal, the Administration seeks to gut the protections of
                     6   the FSA for vulnerable children, in violation of the FSA itself. Rather than
                     7   implementing the humane approach of the FSA to care for children seeking safety,
                     8   the Rule confines these children for an indefinite period of time in “secure facilities”
                     9   — a euphemism for a prison-like structure. These facilities would be licensed and
                    10   overseen by the same federal agencies that have decisively demonstrated their
                    11   widely-condemned methods of “caring” for these children. In addition, children in
                    12   custody face a constant risk under the Rule of having their status changed to their
                    13   immediate detriment.
                    14         The present situation under the FSA is barely tolerable for children. The Rule
                    15   will make things much worse, with more children detained for longer periods of time
                    16   under materially worse conditions. The Rule is not in the best interests of these
                    17   children.
                    18   II.   The Amici And Their Interests In The Case
                    19         The American Academy of Child and Adolescent Psychiatry (“Amicus 1”), the
                    20   American Academy of Pediatrics (“Amicus 2”), the American Academy of
                    21   Pediatrics, California (“Amicus 3”), the American Federation of Teachers (“Amicus
                    22   4”), the American Medical Association (“Amicus 5”), the American Professional
                    23   Society on the Abuse of Children (“Amicus 6”), the American Psychiatric
                    24   Association (“Amicus 7”), the American Psychoanalytic Association (“Amicus 8”),
                    25   the California American Professional Society on the Abuse of Children (“Amicus 9”),
                    26   the Center for Law and Social Policy (“Amicus 10”), the Children’s Defense Fund
                    27   (“Amicus 11”), the Lutheran Immigration and Refugee Service (“Amicus 12”), the
                    28   National Association of Social Workers (“Amicus 13”), the National Education
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                   -2-
                Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 9 of 32 Page ID
                                                #:33253


                     1   Association (“Amicus 14”), the Texas Pediatric Society (“Amicus 15”), the Women’s
                     2   Refugee Commission (“Amicus 16”), together with First Focus on Children (“Amicus
                     3   17”), Save the Children Action Network, Inc. (“Amicus 18”), Save the Children
                     4   Federation, Inc. (“Amicus 19”), United States Fund for UNICEF (“Amicus 20”), and
                     5   ZERO TO THREE (“Amicus 21”), as organizations committed to the care, health,
                     6   well-being, and welfare of immigrant children in the United States, respectfully
                     7   submit this brief, as amici curiae, in support of Plaintiffs’ Motion to Enforce
                     8   Settlement Notwithstanding Publication of Final Rule.
                     9          Amicus 1, Amicus 2, Amicus 3, Amicus 4, Amicus 5, Amicus 6, Amicus 7,
                    10   Amicus 8, Amicus 9, Amicus 13, Amicus 14, and Amicus 15 are non-profit
                    11   professional organizations that are dedicated to the health, care, well-being, and
                    12   treatment of children. Amicus 10, Amicus 11, Amicus 17, Amicus 18, Amicus 19, and
                    13   Amicus 21 are national, non-profit organizations that focus on advancing policy
                    14   solutions for children and families. Amicus 12, Amicus 16, and Amicus 20 are
                    15   national, non-profit organizations that focus on the general welfare of children. Full
                    16   statements on each amicus are included as Exhibit 1 to the Declaration of John
                    17   Purcell. Formal comments submitted by certain of the amici during the proposed
                    18   rule’s comment period are included as Exhibit 2 to the Declaration of John Purcell.
                    19   III.   Summary Of Deviations From FSA
                    20          A.    The Rule Directly Harms Children By Eliminating Defendant’s Duty
                    21                To Release Immigrant Children To Their Families As Required By
                    22                The FSA.
                    23          The Rule eliminates the Administration’s duty to release accompanied
                    24   children to family members in the community. Eliminating this requirement will
                    25   result in significant short and long-term harm to children through the continued
                    26   detention of children who would have otherwise been released.
                    27          Under 8 C.F.R. § 236.3(j), once DHS has determined detention is unnecessary
                    28   to secure an accompanied child’s attendance at immigration proceedings or to protect
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                  -3-
               Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 10 of 32 Page ID
                                               #:33254


                     1   the child’s safety, DHS “will make prompt and continuous efforts to release the
                     2   [child] to [a] parent or legal guardian.” 8 C.F.R. § 236.3(j)(5).3 However, the Rule
                     3   states that where an accompanied child’s parents are also detained, DHS’s policy is
                     4   to “maintain family unity” by “detaining families together.” 8 C.F.R. § 236.3(h).
                     5   DHS has also relieved itself of its duty to release accompanied children to any of
                     6   their adult family members (sibling, aunt, uncle, or grandparent) listed in the FSA.
                     7   Instead, 8 C.F.R. § 236.3(j)(5) states that “[r]elease of a [child] who is not a
                     8   [unaccompanied child] to an adult relative other than a parent or legal guardian is
                     9   within the unreviewable discretion of DHS.” 8 C.F.R. § 236.3(j)(5). Thus, the
                    10   Administration seeks to hedge its duty to release an immigrant child to an adult
                    11   relative; rather such release purports to be unreviewable (and unlikely) given the
                    12   Administration’s preference for detaining children with their parents. However,
                    13   neither the FSA, nor basic due process, allows the Administration to deny such
                    14   release subject only to the “unreviewable discretion of DHS.”
                    15         B.     Release Will Be In DHS Discretion And It Is Likely That Children
                    16                Will Be Indefinitely Detained Or Be Released And Separated From
                    17                Their Accompanying Parent Remaining In Detention.
                    18         Moreover, DHS has also granted itself unreviewable discretion to make
                    19   determinations as to whether the detention of an accompanied child is required either
                    20   to secure his or her timely appearance or to ensure the child’s safety. 8 C.F.R. §
                    21   236.3(j)(4). Such determinations may be based on “any . . . probative information,”
                    22   including aggregate and historical data, officer experience, and statistical information
                    23   even though DHS officers have little or no experience in child welfare and statistical
                    24   data should never decide the fate of an individual child in custody. Significantly, the
                    25   determinations are in the unreviewable discretion of DHS. Such unlimited discretion
                    26
                         3
                          Notably, this language too is a diminution of DHS’s responsibility under the FSA,
                    27
                         which categorically requires the release of immigrant children to an approved
                    28   custodian without unnecessary delay. See FSA ¶ 14.
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                   -4-
               Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 11 of 32 Page ID
                                               #:33255


                     1   affords DHS the authority to determine that detention is always necessary to secure
                     2   timely appearance or ensure a child’s safety.
                     3         Finally, if an accompanied child is not released, he or she “shall remain in DHS
                     4   detention . . . until such time as release can be effected or until the [child’s]
                     5   immigration proceedings are concluded, whichever occurs earlier.” 84 Fed. Reg. at
                     6   44,527. The interaction of 236.3(j)(4) and (5) and 236.3(h) make likely this outcome
                     7   of the Rule for accompanied children: DHS will detain them indefinitely rather than
                     8   release them to adult relatives who are willing and able to care for them. Or, in a clear
                     9   contradiction to the purpose of the FSA, would permit the release of children to
                    10   family while leaving their accompanying parent behind in immigration detention.
                    11         C.     Under The Rule, The Facilities Will Be Self-Licensed, Overseen By
                    12                Parties Hired By And Accountable Solely To The Administration, And
                    13                Will Result In Materially Worse Conditions For Children.
                    14         The facilities authorized to house immigrant children in the Rule will not meet
                    15   the least restrictive setting requirement or the licensing requirements under the FSA.
                    16                1.     Immigrant Children Likely Will Be Detained In Prison-like
                    17                       Conditions In Violation Of The Least Restrictive Environment
                    18                       Requirement.
                    19         The Administration’s definition of “non-secure” in the Rule will
                    20   indiscriminately allow them to detain children in the same types of facilities used to
                    21   house convicted criminals: a facility is “non-secure” so long as “egress from a portion
                    22   of the facility’s building is not prohibited through internal locks within the building
                    23   or exterior locks and egress from the facility’s premises is not prohibited through
                    24   secure fencing around the perimeter of the building.” 84 Fed. Reg. at 44,526.
                    25   Defendants could therefore entirely prohibit egress from a facility’s detention area
                    26   through internal locks, yet would call the facility “non-secure” so long as one part—
                    27   a reception area, for example—is unlocked. See 8 C.F.R. § 236.3(b)(11).
                    28
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                   -5-
               Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 12 of 32 Page ID
                                               #:33256


                     1                  2.    Immigrant Children Will Be Placed In Self-Licensed Facilities
                     2                        In Violation Of The FSA.
                     3           The FSA requires a licensed program that accepts custody of immigrant
                     4   children to be “licensed by an appropriate State agency to provide residential, group,
                     5   or foster care services for dependent children, including a program operating group
                     6   homes, foster homes, or facilities for special needs [children].” FSA ¶ 6. In a major
                     7   shift, the Rule exenterates the state licensing requirement to which accompanied
                     8   children are entitled under the FSA. Instead, DHS will be able to detain children in
                     9   facilities that are not licensed by any state child welfare agencies, and a third-party
                    10   retained by DHS will be paid to certify Immigration and Customs Enforcement
                    11   (“ICE”) detention centers’ compliance with DHS standards. However, DHS’s
                    12   inability to comply with the requirements of the FSA is well-known. Gutting these
                    13   requirements by removing the state licensing mandate will result in materially worse
                    14   conditions for children.
                    15           D.     The Rule’s New Definitions Of Influx And Emergency Will Result In
                    16                  Longer Periods Of Detention.
                    17                  1.    The Rule’s Definition Of “Influx” Is Based On Outdated Data
                    18                        And Would Permit DHS To Operate In A De Facto Permanent
                    19                        State Of Influx.
                    20           In defining “influx” as “more than 130 . . . children eligible for placement in a
                    21   licensed facility,” 84 Fed. Reg. at 44,526, the Rule fails to account for the increase
                    22   in the number of unaccompanied children arriving annually or DHS’s expanded
                    23   operations since the FSA became effective in 1997. For example, in 1997, the number
                    24   of juvenile shelter beds INS operated was 131, and so “influx” was naturally defined
                    25   as more than 130 children. But from 1997 to 2000 alone, the number of juvenile
                    26   shelter beds INS operated increased from 131 to 400.4
                    27
                    28   4
                             https://oig.justice.gov/reports/INS/e0109/exec.htm.
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                    -6-
               Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 13 of 32 Page ID
                                               #:33257


                     1           Because DHS itself admits that it regularly has 130 children eligible for
                     2   placement in licensed facilities, the Rule’s definitions allow it to operate at a constant
                     3   state of influx under relaxed standards.5 The new definition of “influx” allows “as
                     4   expeditiously as possible” to become the default for placing unaccompanied children
                     5   and permits less stringent standards related to transfers and services.
                     6                 2.     The Rule’s Definition Of “Emergency” Replaces Specified Time
                     7                        Frames With Vague Language Open To Broad Interpretation.
                     8           The FSA defines an “emergency” as acts or events preventing placement of
                     9   children within specified time periods. The Rule materially changes that definition to
                    10   “an act or an event that prevents timely transport or placement of a [child], or could
                    11   delay compliance with or temporarily excuse compliance with other provisions of the
                    12   proposed rule.” (84 Fed. Reg. at 44,412; Proposed 8 C.F.R. § 236.3(b)(5)). This fluid
                    13   definition would excuse compliance with core FSA principles, such as timely
                    14   providing food to a child, based on DHS’s discretion and convenience.
                    15           In sum, the broad definitions in the Rule allow for so much discretion that they
                    16   effectively convert the FSA’s exceptions in the event of an emergency or influx into
                    17   the default rule.
                    18           E.    The Rule Abrogates Immigrant Children’s Due Process Rights.
                    19                 1.     The Rule Deprives Immigrant Children Of Critical Rights At
                    20                        Bond Hearings.
                    21           The FSA provides that a child in deportation proceedings “shall be afforded a
                    22   bond redetermination hearing before an immigration judge . . . .”6 The Rule, however,
                    23   provides for a hearing before “an independent hearing officer employed by HHS,”
                    24   who will “determine, through a written decision, whether the [unaccompanied child]
                    25
                         5
                    26    U.S. Department of Homeland Security and U.S. Department of Health and Human
                         Services, “Apprehension, Processing, Care, and Custody of Alien Minors and
                    27   Unaccompanied Alien Children,” 84 Fed. Reg. at 44,422-23
                    28   6
                             FSA ¶ 24 A.
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                    -7-
               Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 14 of 32 Page ID
                                               #:33258


                     1   would present a risk of danger to the community or risk of flight if released.”7 Due
                     2   process requires that unaccompanied children are provided, among other things, a
                     3   meaningful opportunity to be heard before a neutral, independent arbiter.8 Instead of
                     4   providing an unaccompanied child with the opportunity to be heard by a neutral
                     5   arbiter, the Rule provides that the unaccompanied child is subject to review by an
                     6   HHS employee who is tasked with reviewing the decision of the agency by which he
                     7   or she is employed. Courts have determined that similar procedures are in violation
                     8   of due process.9
                     9            Furthermore, the Rule places the burden on the unaccompanied child “to show
                    10   that he or she will not be a danger to the community or flight risk if released, using a
                    11   preponderance of the evidence standard.”10 The unaccompanied child must also
                    12   provide for his or her own counsel.11 Imposing these burdens upon an unaccompanied
                    13   child dramatically increases the chances that the child will be detained for long
                    14   periods or deported without a proper legal hearing.12
                    15                  2.    The Rule Inhibits The Ability Of Children To Meaningfully
                    16                        Participate In Court Proceedings And Strips Children Of
                    17                        Critical Protections.
                    18            The Rule implements a scheme of re-evaluation of an immigrant child’s status
                    19   and provides that an immigrant child may lose his or her status upon the occurrence
                    20   of certain events, thereby increasing the level of instability and uncertainty for those
                    21   designated as unaccompanied children. More specifically, the Rule provides that a
                    22   child who has previously been designated as an unaccompanied child undergo a
                    23   7
                             84 Fed. Reg. at 44,535; 45 C.F.R. § 410.810(a).
                    24   8
                             Marshall v. Jerrico, Inc., 446 U.S. 238, 242 (1980).
                    25   9
                             See, e.g., Beltran v. Cardall, 222 F. Supp. 3d 476 (E.D. Va. 2016).
                    26   10
                              84 Fed. Reg. at 44,535; 45 C.F.R. § 410.810(b).
                    27   11
                              84 Fed. Reg. at 44,535; 45 C.F.R. § 410.810(c).
                    28   12
                              FSA ¶ 11; 8 U.S.C. § 1232(c)(2)(A).
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                      -8-
               Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 15 of 32 Page ID
                                               #:33259


                     1   redetermination process upon each contact with immigration officials, including
                     2   when the immigrant child is encountered or apprehended and prior to the child’s
                     3   detention or release.13 Such a system deprives the child of due process — the child
                     4   will not know what rules to rely on because DHS may strip their legal protections
                     5   upon re-evaluation in each encounter.
                     6   IV.        The Rule Will Have A Devastating Impact For Immigrant Children.
                     7              The asylum court process can take anywhere from six months to a few years.14
                     8   Given the present court backlog, the time is generally years and not months.
                     9   Therefore, under the Rule children are quite likely to be in federal detention centers
                    10   for years.15 The overwhelming scientific consensus in the child welfare, medical,
                    11   pediatric, psychiatric, and educational professional communities, including all of the
                    12   amici curiae, is that such long term detention would have an extremely significant
                    13   negative impact on the physical, mental, and emotional health of detained children.
                    14              A.    The Rule Ignores Humane Alternatives To Long-Term Detention.
                    15              There is a humane alternative to the long-term detention of children with their
                    16   parents in prison-like conditions. Following an increase in the number of families
                    17   arriving in the United States in 2014, DHS introduced a pilot program in 2016 known
                    18   as the Family Case Management Program (“FCMP”). The FCMP operated from
                    19   January 2016 to June 2017 with 952 families across five major cities. The FCMP
                    20   solely served families seeking asylum and used research-based individualized case
                    21   management and partnerships with community-based organizations to give families
                    22   in the program a deep understanding of the immigration process to encourage their
                    23   compliance with U.S. immigration law.16
                    24
                         13
                              84 Fed. Reg. at 44,426, 44,526; 8 C.F.R. § 236(d)(1).
                    25
                         14
                              https://immigrationforum.org/article/fact-sheet-u-s-asylum-process/
                    26   15
                              Id.
                    27   16
                            Women’s Refugee Commission, Backgrounder: Family Case Management
                    28   Program, 2018.
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                      -9-
               Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 16 of 32 Page ID
                                               #:33260


                     1              The FCMP was successful at ensuring compliance at a low cost. Of the
                     2   program’s participants, 99.3 percent attended their immigration court hearings and
                     3   99.4 percent attended their appointments with ICE.17 Some of the participants were
                     4   granted immigration relief including asylum, while others were ordered removed.
                     5   Importantly, those who were ordered removed complied with their removal. The
                     6   FCMP achieved extremely high rates of compliance at much lower costs than family
                     7   detention. Detaining families in DHS facilities costs nearly $320 per person per day.18
                     8   But, the FCMP costs $38 per day per family unit. Thus, the cost to detain a family of
                     9   three for twenty days is more than twenty-five times the cost to enroll them in the
                    10   FCMP.19
                    11              Similar programs offered through non-profit organizations and amici provide
                    12   similar results. For example, between June 2013 and November 2014, 44 out of 46
                    13   formal referrals to the Lutheran Immigration and Refugee Services Community
                    14   Support initiative were in complete compliance—an appearance rate of 95.6 percent.
                    15   These holistic programs that offer case management services, and facilitate access to
                    16   legal counsel as well as safe, affordable housing have been shown to substantially
                    17   increase program compliance without the extensive and expensive use of electronic
                    18   monitoring.20
                    19
                    20   https://www.womensrefugeecommission.org/rights/resources/1653-family-case-
                         management-program
                    21
                         17
                              Id.
                    22   18
                           Department of Homeland Security, Budget Overview FY 2019, U.S. Immigration
                    23   and                             Customs                             Enforcement,
                    24   https://www.dhs.gov/sites/default/files/publications/U.S.%20Immigration%20and%
                         20Customs%20Enforcement.pdf.
                    25   19
                            Women’s Refugee Commission, Backgrounder: Family Case Management
                    26   Program, 2018. https://www.womensrefugeecommission.org/rights/resources/1653-
                         family-case-management-program
                    27
                         20
                           See Zero to Three Comments on the Notice of Proposed Rulemaking to
                    28
                         Apprehension Processing, Care, and Custody of Alien Minors and Unaccompanied
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                    - 10 -
               Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 17 of 32 Page ID
                                               #:33261


                     1              B.   The Rule Is In Direct Conflict With The Findings Of DHS’s Own
                     2                   Advisory Committee On Family Residential Centers.
                     3              Not only are the Rule’s provisions allowing for indefinite detention
                     4   inconsistent with the FSA, they are also in direct conflict with findings of DHS’s own
                     5   ICE Advisory Committee on Family Residential Centers.
                     6              The Advisory Committee, composed of independent subject-matter experts,
                     7   was established on July 24, 2015 and tasked with providing advice and
                     8   recommendations to the Secretary of DHS through the Assistant Secretary for ICE
                     9   on “matters concerning ICE’s family residential centers.”21 On October 7, 2016, the
                    10   Advisory Committee released a report and stated: “our overarching recommendation
                    11   is for DHS simply [to] avoid detaining families.”22 The Advisory Committee
                    12   recommended that “DHS’s immigration enforcement practices should operationalize
                    13   the presumption that detention is generally neither appropriate nor necessary for
                    14   families – and that detention or the separation of families for purposes of immigration
                    15   enforcement or management or detention, is never in the best interest of children.”23
                    16              The Advisory Committee’s conclusions and recommendations were supported
                    17   by several findings that detention exposes children to harm and therefore is not in the
                    18   best interests of children. Indeed, the Advisory Committee noted that ICE’s family
                    19   residential standards were remarkably similar to standards developed by the
                    20
                    21
                    22
                         Alien Children, DHS Dkt. ICEB 2018-002, at 4 (Nov. 6, 2018); United States
                    23   Government Accountability Office. (2014). Alternatives to Detention: Improved
                    24   Data Collection and Analyses Needed to Better Assess Program Effectiveness,
                         http://www.gao.gov/assets/670/666911.pdf
                    25
                         21
                           Rep. of the DHS Advisory Comm. on Family Residential Ctrs., “Final Report”
                    26   (2016), at 1 (Introduction)
                    27   22
                              Id. at 1 (Decisions to Detain and Release)
                    28   23
                              Id.
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                   - 11 -
               Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 18 of 32 Page ID
                                               #:33262


                     1   American Correctional Association for adult criminal defendants incarcerated
                     2   pretrial, in violation of ICE’s statutory mandate as well as case law.24
                     3            In the face of these findings from its own Advisory Committee stating that the
                     4   “best interests of the child … should favor release of the whole family together as
                     5   soon as possible,” the Government seeks not to use effective alternatives to detention
                     6   or even to mitigate the risk of harm to children, but instead to increase the detention
                     7   of children. The Rule is thus contrary to the explicit and unequivocal conclusions
                     8   made by DHS’s very own Advisory Committee.
                     9            C.     Detention Is Inherently Harmful To Children’s Mental And Physical
                    10                   Health
                    11            Detention of children is a global issue condemned by respected human rights
                    12   and professional organizations both within and beyond the United States.25
                    13
                         24
                    14        Id. at 22-23.
                         25
                    15     American Academy of Pediatrics Detention of Immigrant Children at 6;
                         American Immigration Council. A Guide to Children Arriving at the Border: Laws,
                    16   Policies and Responses (2015),
                    17   https://www.americanimmigrationcouncil.org/research/guide-children-arriving-
                         border-laws-policies-and-responses; CARA Family Detention Pro Bono Project.
                    18   Letter of complaint from CARA to Office of Civil Rights and Civil Liberties and
                    19   Office of Inspector General, Department of Homeland Security, Washington DC,
                         March 28, 2016; AILA doc. no. 16032961,www.aila.org/advo-media/press-
                    20   releases/ 2016/cara-crcl-complaint-concerns-regarding- detention; Lutheran
                    21   Immigration and Refugee Service; The Women’s Refugee Values, Again.
                         Baltimore, MD: Lutheran Immigration and Refugee Service; 2014,
                    22   https://www.speakcdn.com/assets/2474/lirswrc_lockingupfamilyvaluesagain_report
                    23   _141114.pdf; Society for Community Research and Action Division 27 of the
                         American Psychological Association. Policy statement on the incarceration of
                    24   undocumented migrant families. Am J Community Psychol. 2016;57(1–2):255–
                    25   263; UN Human Rights, UN Experts to US: “Release Migrant Children from
                         Detention and Stop Using them to Deter Irregular Migration”,
                    26   https://www.ohchr.org/EN/NewsEvents/Pages/DisplayNews.aspx?NewsID=23245
                    27   &LangID=E; UN Committee on the Protection of the Rights of All Migrant
                         Workers and Members of Their Families (CMW), Joint general comment No. 4
                    28
                         (2017) of the Committee on the Protection of the Rights of All Migrant Workers
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                   - 12 -
               Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 19 of 32 Page ID
                                               #:33263


                     1         Overwhelmingly, medical research shows that even a short amount of time in
                     2   detention is seriously harmful to children, particularly those who have already
                     3   experienced trauma in their home countries or during their journey to the United
                     4   States.26 Studies of detained immigrants have found negative physical and emotional
                     5   symptoms among detained children, including anxiety, depression and post-
                     6   traumatic stress disorder.27 At least one domestic study of children detained at the
                     7   southwestern border of the United States confirms this body of research. Dr. Luis
                     8   Zayas, a child mental health expert, evaluated nearly 50 children and mothers in
                     9   multiple detention centers and found extremely high levels of anxiety, depression,
                    10   suicide attempts, and regressions in child development.28 These regressions include
                    11
                    12
                         and Members of Their Families and No. 23 (2017) of the Committee on the Rights
                    13   of the Child on State obligations regarding the human rights of children in the
                    14   context of international migration in countries of origin, transit, destination and
                         return, November 16, 2017, CMW/C/GC/4-CRC/C/GC/23,
                    15   https://www.refworld.org/docid/5a12942a2b.html, pages 2-4.
                    16   26
                           See Zero to Three Comments at 3 & n.iii, Triggs, G. (2015) (citing The Forgotten
                    17   Children: National Inquiry into Children in Immigration Detention 2014. The
                         Medical Journal of Australia, 202(11), 553-555. Doi:10.5694/mja15.00551).
                    18   Children in detention have also shown regression in child development, high levels
                    19   of anxiety and depression, and suicide attempts. Id. at 3 (citing Acer, E., Byrne, O.
                         (2015). Family Detention: Still Happening, Still Damaging. Human Rights First.
                    20   http://www.humanrightsfirst.org/sites/default/files/HRF-family-detention-still-
                    21   happening.pdf); See AAP, LIRS and Young Center Expert Letter at 2 (citing Linton
                         JM, Griffin M, Shapiro AJ Detention of Immigrant Children. Pediatrics.
                    22   2017;139(5)); Society for Community Research and Action, Division 27 of the
                    23   American Psychological Association, Policy Statement on the Incarceration of
                         Undocumented Migrant Families. Am. J. Community Psychol. (2016)57:255–263.
                    24   27
                           American Academy of Pediatrics Detention of Immigrant Children, at 6& nn. 55–
                    25   57; Von Werthern M, Robjant K, Chui Z, Schon R, Ottisova L, Mason C, Katona C.
                    26   The impact of immigration detention on mental health: a systematic review. BMC
                         Psychiatry 2018;18:382.
                    27   28
                          Claire Hutkins Seda, Dr. Luis Zayas Provides Testimony on Family Detention,
                    28   Migrant Clinicians Network, 2015,
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                 - 13 -
               Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 20 of 32 Page ID
                                               #:33264


                     1   declines in language development, impaired cognitive development, bed wetting,
                     2   decreased eating, sleep disturbances, social withdrawal, and aggression.29
                     3         Even brief periods of detention impact children’s functioning, and worsening
                     4   mental health symptoms increase the longer a child is in detention.30 Prolonged
                     5   detention has been shown to exacerbate trauma and its negative impacts, too: children
                     6   in detention are ten (10) times more likely to develop post-traumatic stress disorder
                     7   than adults, and their symptoms become increasingly common the longer a child is
                     8   in detention.31 Parents in detention centers have described regressive behavioral
                     9   changes in their children, including decreased eating, sleep disturbances, clinginess,
                    10   withdrawal, self-injurious behavior, and aggression.32
                    11         Detention is inappropriate and profoundly harmful for children of any age. It
                    12   is particularly damaging to young children due to their particular needs for safe and
                    13
                    14
                    15
                    16
                    17   http://www.migrantclinician.org/blog/2015/jul/dr.-luis-zayas-provides-testimony-
                         family-detention.html.
                    18
                         29
                            Megan J. Wolff, Fact Sheet: The Impact of Family Detention on Children, 2018,
                    19   http://psych-history.weill.cornell.edu/pdf/Family_Detention_Sheet.pdf ; American
                    20   Academy of Pediatrics, Detention of Immigrant Children, at 6,
                         http://pediatrics.aappublications.org/content/early/2017/03/09/peds.2017-0483
                    21
                         30
                           See Zero to Three Comments at 3 & n.v (citing Mares, S. (2015), Fifteen years of
                    22   detaining children who seek asylum in Australia – Evidence and consequences,
                    23   Australian Psychiatry, 24(1), 1-14. Doi: 10.1177/1039856215620029).
                         31
                    24     Australian Human Rights Commission, The Forgotten Children: National Inquiry
                         on Immigrant Children in Detention, 2014, https://www.humanrights.gov.au/our-
                    25   work/asylum-seekers-and-refugees/publications/forgotten-children-national-
                    26   inquiry-children
                         32
                           Julie M. Linton, Marsha Griffin, Alan Shapiro, American Academy of Pediatrics,
                    27
                         Policy Statement: Detention of Immigrant Children, Apr. 2017,
                    28   http://pediatrics.aappublications.org/content/early/2017/03/09/peds.2017-0483.
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                 - 14 -
               Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 21 of 32 Page ID
                                               #:33265


                     1   stimulating environments in which to learn and grow, and the fact that the first years
                     2   of a child’s life are of paramount importance to their later success and well-being.33
                     3         Sending infants and toddlers, even with their parents, to institutional detention
                     4   is profoundly destructive to the health and well-being of a young child. Decades of
                     5   research in child development clearly show that physical and social environments
                     6   have a significant impact on children’s healthy development.34 A baby’s brain makes
                     7   more than one million neural connections every second, growing faster than at any
                     8   point later in their life. These connections are shaped by their experiences—both
                     9   positive and negative—and the consequent level of harmful stress in their lives. For
                    10   young children, exposure to an environment such as detention or jailing is actively
                    11   detrimental to their growth and development.35 Early childhood trauma has severe
                    12   implications for both physical and emotional health over time, increasing young
                    13   children’s risk for learning difficulties, problems forming relationships, and adult
                    14   health problems. 36
                    15         In light of this overwhelming body of research regarding the detention of
                    16   children, it is unsurprising that the American Medical Association, the American
                    17
                         33
                          Harvard University, Center on the Developing Child, In Brief: Early Childhood
                    18
                         Mental Health, 2013,
                    19   https://developingchild.harvard.edu/resources/inbrief-early-childhood-mental-
                    20   health/.
                         34
                    21     See Zero to Three Comments at 3-4 & n.xii; (citing Felitti, V. J., Anda, R.F.,
                         Nordenberg, D., Williamson, D.F., Spitz, A.M., Edwards, V. et. al. (1998).
                    22   Relationship of Childhood Abuse and Household Dysfunction to Many of the
                    23   Leading Causes of Death in Adults. American Journal of Preventative Medicine,
                         14(4), 245-258. Doi:10.1016/s0749-3797(98)00017-8).
                    24   35
                           See Zero to Three Comments, at 2 & n.ii (citing Mares, S. (2015), Fifteen years of
                    25   detaining children who seek asylum in Australia – Evidence and consequences,
                    26   Australian Psychiatry, 24(1), 1-14. Doi: 10.1177/1039856215620029).
                         36
                           See Zero to Three Comments at 4 & n. xiii (citing Fillmore, E. (2010). The Effects
                    27
                         of Immigration Detention on the Health of Children and Families in the UK.
                    28   Adoption & Fostering, 34(1), 88-91. Doi:10.1177/030857591003400112).
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                 - 15 -
               Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 22 of 32 Page ID
                                               #:33266


                     1   Academy of Pediatrics, the American Academy of Child and Adolescent Psychiatry,
                     2   the American College of Physicians, the American Psychological Association, the
                     3   American Academy of Family Physicians, and the National Association of Social
                     4   Workers have all publicly and strongly advocated for the end to family and child
                     5   detention.
                     6         In 2018, the American College of Physicians released a policy stating that
                     7         forced family detention—indefinitely holding children and their parents, or
                     8         children and their other primary adult family caregivers, in government
                     9         detention centers until the adults’ immigration status is resolved—can be
                    10         expected to result in considerable adverse harm to the detained children and
                    11         other family members, including physical and mental health, that may follow
                    12         them through their entire lives, and accordingly should not be implemented by
                    13         the U.S. government.37
                    14         The American Psychiatric Association likewise recommends that “the
                    15   maximum period of detention for children and their parents not go beyond the
                    16   [FSA’s] current limit of 20 days and that every effort be made to minimize the
                    17   number of days spent by families in detention to decrease the negative consequences
                    18   of detention for this vulnerable population.”38 The American Psychiatric Association
                    19   recommends such limits because:
                    20
                    21
                    22   37
                           American College of Physicians, The Health Impact of Family Detentions in
                    23   Immigration Cases, July 3, 2018,
                    24   https://www.acponline.org/acp_policy/policies/family_detention_position_statemen
                         t_2018.pdf; American Academy of Pediatrics, Policy Statement: Detention of
                    25   Immigrant                                Children,                           2017,
                    26   http://pediatrics.aappublications.org/content/early/2017/03/09/peds.2017-0483;
                         38
                            American Psychiatric Association, Comments in Response to Proposed
                    27
                         Rulemaking: Apprehension, Processing, Care and Custody of Alien Minors and
                    28   Unaccompanied Alien Children, at 2 (Nov. 6, 2018).
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                - 16 -
               Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 23 of 32 Page ID
                                               #:33267


                     1                    A substantial body of research links the trauma of
                     2                    childhood detention with lasting adverse outcomes,
                     3                    including an increased risk of mental illness, such as
                     4                    depression, anxiety, and post-traumatic stress disorder.39
                     5                    … These migration-related and post migration stressors
                     6                    can produce demoralization, grief, loneliness, loss of
                     7                    dignity, and feelings of helplessness as normal syndromes
                     8                    of distress that impede refugees from living healthy and
                     9                    productive lives.40, 41. It is critical that children remain with
                    10                    their parents, but this will not eliminate the risk of trauma.
                    11                    Prolongation of these families’ detention will compound
                    12                    the already significant mental health consequences they
                    13                    face.42
                    14            The American Academy of Pediatrics also strongly opposes detaining
                    15   children. “DHS detention facilities are not appropriate places for children …
                    16   [because] even short periods of detention can cause psychological trauma and long-
                    17   term mental health risks for children. Studies of detained immigrants have shown that
                    18
                    19
                    20
                    21   39
                           Id. (citing Felitti, Vincent J et al. Relationship of Childhood Abuse and Household
                    22   Dysfunction to Many of the Leading Causes of Death in Adults. American Journal
                         of Preventive Medicine, Volume 14, Issue 4, 245 – 258).
                    23
                         40
                           Id. (citing Al-Krenawi, A., Lev-Wiesel, R., & Sehwail, M. (2007). Psychological
                    24   symptomatology among Palestinian children living with political violence. Child and
                    25   Adolescent Mental Health 12:27–31).
                         41
                    26     Id. (citing Fernando, G.A., Miller, K.E., & Berger, D.E. (2010). Growing pains:
                         the impact of disaster-related and daily stressors on the psychological and
                    27   psychosocial functioning of youth in Sri Lanka. Child Development 81:1192-1210).
                    28   42
                              Id. at 2.
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                       - 17 -
               Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 24 of 32 Page ID
                                               #:33268


                     1   children and parents may suffer negative physical and emotional symptoms from
                     2   detention, including anxiety, depression and post-traumatic stress disorder.”43
                     3         The Administration disregarded the medical community’s broad consensus as
                     4   well as DHS Advisory Committee on Family Residential Centers (“FRCs”), which
                     5   found in 2016 that appropriate standards of care for children and families are simply
                     6   impossible within the context of family detention and that detention or the separation
                     7   of families for purposes of immigration enforcement or management are never in the
                     8   best interest of children.44
                     9         D.     Federal Detention Facilities’ Conditions Seriously Compound The
                    10                Harm Inherent In Detention.
                    11         Further compounding the risks to children’s well-being, families in detention
                    12   face inadequate access to critical services including the medical and mental health
                    13   care they so desperately need. Children and families, babies and expectant mothers
                    14   in particular, need specialized medical and mental health services in order to ensure
                    15   healthy growth and development. Family residential facilities have consistently
                    16   failed to recruit adequate health staff including pediatricians, child and adolescent
                    17   psychiatrists, and pediatric nurses. Families released to non-custodial programs have
                    18   access to providers based in the community, but in detention their access to qualified
                    19
                    20
                    21
                         43
                    22      American Academy of Pediatrics Comments to DHS Dkt. No. ICEB. 2018-002,
                         Proposal Rulemaking: Apprehension, Processing Care, and Custody of Alien Minors
                    23   and Unaccompanied Alien Children, at 7 (Nov. 5, 2018) (citing Julie M. Linton,
                    24   Marsha Griffin, Alan Shapiro, American Academy of Pediatrics, Policy Statement:
                         Detention           of        Immigrant          Children,        Apr.       2017,
                    25   http://pediatrics.aappublications.org/content/early/2017/03/09/peds.2017-0483).
                    26   44
                            Immigration and Customs Enforcement, Report of the DHS Advisory Committee
                         on            Family               Residential           Centers,       2016,
                    27
                         https://www.ice.gov/sites/default/files/documents/Report/2016/ACFRC-sc-
                    28   16093.pdf.
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                 - 18 -
               Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 25 of 32 Page ID
                                               #:33269


                     1   medical and mental health care professionals has been demonstrated to be severely
                     2   limited.45
                     3           Visits to family detention centers by pediatric and mental health advocates
                     4   have revealed discrepancies between the standards outlined by ICE and the actual
                     5   services provided, including inadequate or inappropriate immunizations, delayed
                     6   medical care, inadequate education services, and limited mental health services.46
                     7           Other reports from physicians providing medical care at immigration facilities
                     8   describe prison-like conditions; inconsistent access to quality medical, dental, or
                     9   mental health care.47
                    10           Two physicians from within DHS’ own Office of Civil Rights and Civil
                    11   Liberties found serious compliance issues in DHS-run facilities resulting in
                    12   “imminent risk of significant mental health and medical harm.”48 The physicians
                    13   were so alarmed, they sent a whistleblower letter to the Senate Whistleblowing
                    14   Caucus. The DHS physicians stated that because of the intrinsic harm associated with
                    15   detaining children, “there is no amount of programming that can ameliorate the harms
                    16   created by the very act of confining children to detention centers. Detention of
                    17
                         45
                    18        See Zero to Three Comments at 3.
                         46
                    19     Julie M. Linton, Marsha Griffin, Alan Shapiro, American Academy of Pediatrics,
                         Policy Statement: Detention of Immigrant Children, Apr. 2017, at 5,
                    20   http://pediatrics.aappublications.org/content/early/2017/03/09/peds.2017-0483.
                    21   47
                            See American Medical Association, “AMA Adopts New Policies to Improve
                    22   Health of Immigrants and Refugees,” June 12, 2017, https://www.ama-assn.org/ama-
                         adopts-new-policies-improve-health-immigrants-and-refugees. See also American
                    23   Academy of Pediatrics Flores Comments at 8; Julie M. Linton, Marsha Griffin, Alan
                    24   Shapiro, American Academy of Pediatrics, Policy Statement: Detention of Immigrant
                         Children,                                  Apr.                               2017,
                    25   http://pediatrics.aappublications.org/content/early/2017/03/09/peds.2017-0483
                    26   48
                            Letter from Dr. Scott Allen and Dr. Pamela McPherson to the Honorable Charles
                         Grassley and the Honorable Ron Wyden, July 17, 2018, at 3,
                    27
                         https://www.wyden.senate.gov/imo/media/doc/Doctors%20Congressional%20Discl
                    28   osure%20SWC.pdf
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                  - 19 -
               Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 26 of 32 Page ID
                                               #:33270


                     1   innocent children should never occur in a civilized society, especially if there are less
                     2   restrictive options, because the risk of harm to children simply cannot be justified.”
                     3   Id. at 2.
                     4          There are numerous examples of children being held in prisonlike conditions.
                     5   In late 2015, the Texas Department of Family Protective Services introduced a
                     6   regulation called the “FRC rule” that would allow the Dilley Detention Center to
                     7   detain children while exempt from statewide health and safety standards. In June
                     8   2016, a judge ruled that such an exemption could put children at risk of abuse,
                     9   particularly due to shared sleeping spaces with non-related adults. In December 2016,
                    10   that decision was upheld by a federal judge.49
                    11          In its 2016 testimony on the Karnes County Residential Center (GEO Group)’s
                    12   application for licensure under the Texas Department of Family and Protective
                    13   Services as a General Residential Operation and Emergency Care Service Facility,
                    14   the Texas Pediatric Society (TPS) found, “prison-like settings [such as those present
                    15   at Karnes] do not aid in the healthy upbringing and development of children or enable
                    16   their families to provide [the] best quality of care to their children.” TPS testified that
                    17   granting state licensure to a facility like Karnes would do the opposite of what state
                    18   statute requires of such facilities – it would limit a child’s opportunity for meaningful
                    19   social interaction. Additionally, TPS found a lack of trauma-informed, mental health
                    20   resources in the [rural] Karnes community and the intrinsic nature of these facilities
                    21
                         49
                    22     American Academy of Pediatrics Flores Comments at 5; Alexa Garcia-Ditta, Judge
                         Halts Child Care License for Dilley Detention Center, Texas Observer, June 2, 2016,
                    23
                         https://www.texasobserver.org/immigrant-family-detention-license-hold/; , Final
                    24   Judgement, D-1-GN-15-004336 Grassroots Leadership v. Texas Dep’t of Family and
                         Protective     Servs.,    (District     Court       of    Travis     County     2016),
                    25
                         https://grassrootsleadership.org/sites/default/files/uploads/gli_v._dfps_final_judgme
                    26   nt.pdf; Representative Lucille Roybal-Allard, Representative Pramila Jayapal, In ICE
                         Detention Pregnant Women Face Stress, Trauma, and Inadequate Care, The Hill,
                    27
                         Apr. 25, 2018, https://thehill.com/blogs/congress-blog/homeland-security/384602-
                    28   in-ice-detention-pregnant-women-face-stress-trauma-and.
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                   - 20 -
               Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 27 of 32 Page ID
                                               #:33271


                     1   as detention centers are not conducive to the emotional and developmental needs of
                     2   highly traumatized children.50
                     3         In a recent report on the current state of detention centers, the Office of
                     4   Inspector General (OIG) found that current audits already, “do not ensure adequate
                     5   oversight or systemic improvements in detention conditions.”51 The report highlights
                     6   that the current lenient approach to inspections and onsite monitoring have led to
                     7   inadequate responses by ICE and inconsistencies in implementing corrective actions.
                     8   Some examples included facilities failing to notify ICE about alleged, or proven
                     9   sexual assaults, or not allowing detainees to participate in recreation as required. It is
                    10   therefore, particularly disturbing for DHS to plan to subject children to indefinite
                    11   confinement in facilities that will be seriously detrimental to their health.
                    12         E.     The Rule Will Have A Devastating Impact On The Educational
                    13                Development Of The Detained Children.
                    14         The Rule will also have a devastating impact on the educational development
                    15   of the detained children. Studies show that detained children face heightened barriers
                    16   to learning. More specifically, these children display regression in language
                    17   development and impaired cognitive development due to the persistent stress and
                    18   substantial exposure to fear, labeled as “toxic stress.”52 Toxic stress has been shown
                    19
                    20   50
                           American Academy of Pediatrics Flores Comments at 5; Joyce Elizabeth Mauk,
                    21   MD, Testimony on Public Hearing for Karnes County Residential Center, Apr. 13,
                         2016,                     https://www.aap.org/en-us/advocacy-and-policy/state-
                    22   advocacy/Documents/Testimony%20on%20GEO%20Detention%20Facility%20Ka
                    23   rnes.pdf.
                         51
                    24     Dept. of Homeland Security Office of Inspector General, ICE’s Inspections and
                         Monitoring of Detention Facilities Do Not Lead to Sustained Compliance or
                    25   Systemic Improvements, OIG-18-67 (June 26, 2018),
                    26   https://www.oig.dhs.gov/sites/default/files/assets/2018-06/OIG-18-67-Jun18.pdf.
                         52
                    27      Megan J. Wolff, Fact Sheet: The Impact of Family Detention on Children, 2018,
                         http://psych-history.weill.cornell.edu/pdf/Family_Detention_Sheet.pdf; Julie M.
                    28
                         Linton, Marsha Griffin, Alan J. Shapiro, Detention of Immigrant Children, American
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                   - 21 -
               Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 28 of 32 Page ID
                                               #:33272


                     1   to interfere with the physical brain development of a child.53 This can lead to
                     2   developmental delays, potentially affecting the child’s future performance at
                     3   school.54 Other experts have determined that exposure to this type of stress can have
                     4   lifelong consequences for a child in terms of his or her educational development and
                     5   economic productivity.55 This is due, in part, to the fact that the detained child will
                     6   experience physiological and psychological effects associated with toxic stress, for
                     7   example, post-traumatic stress.56 These effects are likely to significantly impair a
                     8   child’s ability to learn.57
                     9          Other studies show that children who are detained during critical years of their
                    10   development are exposed to additional risks in terms of their education. More
                    11   specifically, these studies show that children aged two to four in detention who lack
                    12   access to preschool services face learning and development consequences at this
                    13
                    14
                    15
                         Academy              of           Pediatrics,          2017,          at            2,
                    16   https://pediatrics.aappublications.org/content/pediatrics/139/5/e20170483.full.pdf.
                         53
                    17      Shonkoff, J.P., Garner A.S., AAP Committee on Psychosocial Aspects of Child
                         and Family Health, et al. The Lifelong Effects of Early Childhood Adversity and Toxic
                    18
                         Stress,                  Pediatrics                  2012;                  129;e232,
                    19   https://pediatrics.aappublications.org/content/pediatrics/129/1/e232.full.pdf.
                         54
                    20     Dudley M, Steels Z, Mares S, Newman L. Children and young people in
                         immigration detention, Curr Opin Psychiatry, 2012;25(4):285-292.
                    21
                         55
                              American Academy of Pediatrics, Letter to Secretary Johnson,
                    22   https://www.aap.org/en-us/advocacy-and-policy/federal-
                    23   advocacy/Documents/AAP%20Letter%20to%20Secretary%20Johnson%20Family
                         %20Detention%20Final.pdf.
                    24   56
                           Dudley M, Steels Z, Mares S, Newman L. Children and young people in
                    25   immigration detention, Curr Opin Psychiatry, 2012;25(4):285-292.
                    26   57
                           Id.; K Robjant et al., Mental Health Implications of Detaining Asylum Seekers:
                         Systematic Review, 194(4) Brit. J. of Psychiatry 306-312 (2009),
                    27
                         https://pdfs.semanticscholar.org/ad17/2e7c889a6e3ccab263ab1e12909d41f6cd2b.p
                    28   df?_ga=2.139782069.788147620.1566760224-784155949.1566760224.
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                  - 22 -
               Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 29 of 32 Page ID
                                               #:33273


                     1   critical stage of brain development.58 This risk persists when detained children are in
                     2   their primary school age.59 These children experience negative impacts on their
                     3   learning due to the lack of school education, which has long term impacts on their
                     4   cognitive development and academic progress.60 The aforementioned findings are
                     5   particularly concerning where the Rule does not explain how the federal government
                     6   will provide “[e]ducational services appropriate to the child’s level of development
                     7   in a structured classroom setting,” as required by the FSA. 84 Fed. Reg. at 44,440.
                     8              In sum, the Rule will deprive detained children of the opportunity to reach their
                     9   full developmental and academic potential by increasing their exposure to toxic stress
                    10   and restricting their access to educational programs with supportive norms and
                    11   structures. This will create a substantial societal cost — those detained children
                    12   whose education languishes and go on to live in this country will be much less able
                    13   to contribute to society.
                    14              F.    Detention Erodes The Parent-Child Relationship And Exacerbates
                    15                    The Immense Distress That Children In Detention Already
                    16                    Experience.
                    17              The result of the Rule is increased detention of accompanied children and their
                    18   parents. Though DHS claims that provisions of the Rule would actually “strengthen
                    19   the stability of the family[,]” 84 Fed. Reg. at 44,503, this assertion is unfounded and
                    20   unsupported by data or studies. In reality, detention undermines the authority of
                    21   parents, prevents parents from being able to respond to the needs of their children,
                    22   and causes greater harm to the well-being of both children and their parents.
                    23
                    24   58
                           Australian Human Rights Commission, The Forgotten Child: National Inquiry into
                    25   Children               in                 Immigration                   Detention,
                         https://www.humanrights.gov.au/sites/default/files/document/publication/forgotten
                    26   _children_2014.pdf.
                    27   59
                              Id.
                    28   60
                              Id.
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                      - 23 -
               Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 30 of 32 Page ID
                                               #:33274


                     1         Detained parents, who themselves are subject to the authority of DHS and its
                     2   agents, lose their fundamental autonomy to make independent decisions regarding
                     3   their children’s diet, schedule, sleeping arrangement, discipline, medical care
                     4   providers, education, and more.61 In fact, reports indicate that detained parents have
                     5   been unable to secure proper medical care for their children who had become ill as a
                     6   result of eating contaminated food.62 Since parents are unable to fulfill their usual
                     7   caretaking role, studies show that children become confused by the existence of
                     8   conflicting authority figures.63 This interference in the development of the parent-
                     9   child relationship is particularly disruptive for infants and toddlers.64
                    10         Research shows that children are impacted by the emotional well-being of their
                    11   parents.65 Since most detained adults suffer from mental health issues, including post-
                    12   traumatic stress disorder and clinical depression, they are unable to adequately
                    13   comfort and care for their children, and even pass their distress onto their children.66
                    14
                         61
                    15     Report of the Advisory Committee on Family Residential Centers, Final Report, at
                         37, 42 n.98; 2 Family Residential Standards 3.1, 4.3, 4.4, and 4.5.
                    16
                         62
                           Eleni Bakst, Immigration Detention is Making Kids Sick, Human Rights First,
                    17   November 22, 2017, https://www.humanrightsfirst.org/blog/immigration-detention-
                    18   making-kids-sick.
                         63
                    19     Kronick R, Rousseau C, Cleveland J. Asylum-Seeking Children’s Experiences of
                         Detention in Canada: A Qualitative Study. Am J Orthopsychiatry. 2015;85(3):287–
                    20   294.
                    21   64
                           Jack P. Shonkoff and Deborah A. Phillips, eds., From Neurons to Neighborhoods:
                    22   The Science of Early Childhood Development, National Research Council and
                         Institute of Medicine, 2000.
                    23   65
                          Harvard University, Center on the Developing Child, “Maternal Depression Can
                    24   Undermine the Development of Young Children.”
                         66
                    25     Janet Cleveland, Cécile Rousseau, and Rachel Kronick, Bill C-4: The impact of
                         detention and temporary status on asylum seekers’ mental health (Geneva,
                    26   Switzerland:               Global               Detention               Project,
                    27   2012)https://www.globaldetentionproject.org/wp-
                         content/uploads/2016/06/Canada_cleveland.pdf;    Rhitu    Chatterjee,  Lengthy
                    28
                         Detention of Migrant Children May Create Lasting Trauma, Say Researchers, NPR.
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                   - 24 -
               Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 31 of 32 Page ID
                                               #:33275


                     1   This is especially problematic since children in detention are disproportionality
                     2   exposed to trauma and thus in greater need of parental support, as reports show that
                     3   children in family detention have been starved, taunted, and even sexually
                     4   assaulted.67
                     5          The Administration’s claim that the Rule would strengthen the stability of
                     6   detained families is without merit. Overwhelming authority has concluded that even
                     7   when families are detained together, the family structure is completely uprooted. This
                     8   disturbance has both short and long-term negative effects on the mental and physical
                     9   health of children and their parents.
                    10   V.     Conclusion
                    11          The Administration’s Rule should not stand. Indeed, the Rule is fatally flawed
                    12   because there are alternatives to detention that are cheaper, more humane, and equally
                    13   effective. Moreover, the Rule is fundamentally inconsistent with the FSA and
                    14   common concepts of basic humanity. Children should not be subject to the harsh
                    15   treatment that is allowed by the Rule. Families should not be “united” in prison-like
                    16   facilities that fail to provide basic services, cost far more, and are inimical to physical
                    17   and mental well-being. Rather, families should live together in our communities
                    18   while awaiting their legal right to a court hearing. It is in the best interests of children
                    19   that the Rule be rejected.
                    20
                    21
                    22
                    23
                    24
                         https://www.npr.org/sections/health-shots/2019/08/23/753757475/lengthy-
                    25   detention-of-migrant-children-may-create-lasting-trauma-say-researchers.
                    26   67
                            See, e.g., Michael Grabell and Topher Sanders, Immigrant Youth Shelters: If
                         You’re a Predator, It’s a Gold Mine, PROPUBLICA, July 27, 2018,
                    27
                         https://www.propublica.org/article/immigrant-youth-shelters-sexual-abusefights-
                    28   missing-children.
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                    - 25 -
               Case 2:85-cv-04544-DMG-AGR Document 665 Filed 09/06/19 Page 32 of 32 Page ID
                                               #:33276


                     1   Dated:   September 6, 2019     ARENT FOX LLP
                     2
                     3
                                                         By: /s/ John S. Purcell
                     4                                  JOHN S. PURCELL
                                                        JUSTIN A. GOLDBERG
                     5
                                                        Attorneys for Amici Curiae
                     6                                  The American Academy of Child and
                     7                                  Adolescent Psychiatry (“Amicus 1”), the
                                                        American Academy of Pediatrics
                     8                                  (“Amicus 2”), the American Academy of
                     9                                  Pediatrics, California (“Amicus 3”), the
                                                        American Federation of Teachers
                    10                                  (“Amicus 4”), the American Medical
                    11                                  Association (“Amicus 5”), the American
                                                        Professional Society on the Abuse of
                    12                                  Children (“Amicus 6”), the American
                    13                                  Psychiatric Association (“Amicus 7”),
                                                        the American Psychoanalytic
                    14                                  Association (“Amicus 8”), the California
                    15                                  American Professional Society on the
                                                        Abuse of Children (“Amicus 9”), the
                    16                                  Center for Law and Social Policy
                    17                                  (“Amicus 10”), the Children’s Defense
                                                        Fund (“Amicus 11”), the Lutheran
                    18                                  Immigration and Refugee Service
                    19                                  (“Amicus 12”), the National Association
                                                        of Social Workers (“Amicus 13”), the
                    20                                  National Education Association
                    21                                  (“Amicus 14”), the Texas Pediatric
                                                        Society (“Amicus 15”), the Women’s
                    22                                  Refugee Commission (“Amicus 16”),
                    23                                  together with First Focus on Children
                                                        (“Amicus 17”), Save the Children Action
                    24                                  Network, Inc. (“Amicus 18”), Save the
                    25                                  Children Federation, Inc. (“Amicus
                                                        19”), United States Fund for UNICEF
                    26                                  (“Amicus 20”), and ZERO TO THREE
                    27                                  (“Amicus 21”).
                    28
 ARENT FO X LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                        - 26 -
